department of the treasury internal_revenue_service washington d c contact person contact number g br date sct 2nn uniform issue list legend x y dear sir or madam this is in reply to your rulings request of date concerning x's proposed transfer of all of its assets to y pursuant to sec_507 of the internal_revenue_code x and y are exempt fram federal_income_tax under sec_501 of the code and are private_foundations under sec_509 of the code which are effectively controlled by the same persons x will transfer all of its assets to y y must continue to exercise x's expenditure_responsibility if any as to any expenditure_responsibility grants of x that may be outstanding under sec_4945 of the code at the time of x's transfer of its assets to y the following rulings are requested x's transfer of all of its assets to y will be a transfer of assets under sec_507 of the code and will not result in any termination_tax under sec_507 of the code x's excess qualifying distributions carryover under sec_4942 of the code will carry over to y and can be used by y to meet y's own distribution_requirements under sec_4942 of the code and will not result in any_tax under that section x's transfer of all of its assets to y will not be a taxable_expenditure under sec_4945 of the code sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 c of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the income_tax regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets jab sec_1_507-1 of the regulations provides that a private_foundation which has transferred all of its net assets is not required to file annual information returns under sec_6033 of the code for tax years after the tax_year of such transfer when the transferor has no assets or activities sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet the charitable distribution_requirements under sec_4942 of the code even for its tax_year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 b of the code sec_1_507-3 a of the regulations provides that a private_foundation that has transferred all of its assets to another private_foundation in a transfer pursuant to sec_507 b of the cade is not subject_to the expenditure_responsibility requirement of sec_4945 of the code sec_1_507-3 of the regulations indicates that if a transferor private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly by the same person or persons who effectively control the transferor foundation then each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and also sec_507 through each transferee is treated as the transferor in the proportion which the fair_market_value of the transferor's assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer sec_1_507-3 ii of the regulations indicates that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final returns revrul_78_387 1978_2_cb_270 describes the carryover of a transferor foundation's excess qualifying distributions under sec_4942 of the code to a transferee foundation that is effectively controlled by the same persons under sec_1_507-3 of the regulations under the regulation the transferee is treated as the transferor and thus the transferee can reduce its own distributable_amount under sec_4942 of the code by the amount if any of its transferor's excess qualifying distributions under sec_4942 of the code sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's status as a private_foundation sec_1_507-4 of the regulations provides that the tax under sec_507 c of the code on termination of private_foundation_status does not apply to a transfer of assets pursuant to sec_507 b of the code sec_4942 of the code requires that a private_foundation must expend qualifying distributions under sec_4942 of the code for the conduct of exempt purposes sec_4945 of the code imposes excise_tax on a private foundation's making of any taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of a grantor private_foundation requiring proper pre-grant inquiry and post-grant reports from a grantee private_foundation on the grantee’s uses of the grant at sec_4945 of the code provides that a taxable_expenditure also includes any amount expended by a private_foundation for purposes other than purposes under sec_170 b of the code sec_53_4945-6 of foundation to make transfers of its assets pursuant to sec_507 of the code to organizations exempt under sec_501 of the code without the transfers being taxable_expenditures under sec_4945 of the similar excise_taxes regulations allows a private the foundation and code x will transfer all of its assets to y your requested rulings are discussed below analysi sec_1 under sec_1_507-3 of the regulations a transfer under sec_507 b of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization or liquidation including a significant disposition of or more of the transferor private foundation's assets because x will transfer all of its assets to y x's transfer will be a significant disposition of x's assets under sec_1_507-3 of the regulations and thus will be a transfer under sec_507 of the code under sec_1_507-3 of the regulations x's transfer of all of its assets to y pursuant to sec_507 b of the code will not be a termination of x's private_foundation_status under sec_509 of the code and thus will not result in termination_tax under sec_507 of the code if x notifies the internal_revenue_service of its intent to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code x will thus terminate its private_foundation_status pursuant to that section and at that time if the value of x's assets after x has transferred all of its assets to y will be zero x's voluntary notice pursuant to sec_507 a of the code of its termination of its private_foundation_status will result in zero termination_tax under sec_507 of the code as in revrul_78_387 described above y may reduce its required distributions under sec_4942 of the code including those of x for x's tax_year of the transfer by the amount if any of x's excess qualifying distributions carryover under sec_4942 i of the code as of the time of the transfer under sec_1_507-3 of the regulations x's transfer will result in y being treated as if y were x for purposes of sec_4942 of the code so that x's distribution_requirements under sec_4942 of the code for its tax_year of its transfer may be satisfied by y on behalf of x and x's qualifying distributions made during x's tax_year of its transfer of assets to y may be treated as made by y in y's tax_year of receipt of x's assets under sec_4945 of the code and sec_53_4945-6 of the regulations a private_foundation can transfer its assets pursuant to sec_507 of the code to an organization exempt under sec_501 of the code without the transfer being a taxable_expenditure under sec_4945 of the code thus x's transfer of assets to y pursuant to sec_507 b of the code will not be a taxable_expenditure under sec_4945 of the code o2ny under sec_1_507-3 of the regulations x will not be required to exercise any expenditure_responsibility under sec_4945 of the code because x will transfer all of its assets to y as in sec_1_507-3 example responsibility under sec_4945 of the code of made by x that continue outstanding at the time of x's transfer of its assets to y of the regulations y must continue any expenditure x with respect to any expenditure_responsibility grants accordingly we rule that will not resuit in any termination_tax under sec_507 of the code x's transfer of all of its assets to y will be a transfer of assets under sec_507 b of the code and x's excess qualifying distributions carryover under sec_4942 of the code will carry over to y and can be used by y to meet y's own distribution_requirements under sec_4942 of the code and will not result in any_tax under that section x's transfer of all of its assets to y will not be a taxable_expenditure under sec_4945 of the code because this ruling letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organization that requested it provides that it may not be used or cited as precedent sec_6110 of the code sincerely joseph chasin acting manager exempt_organizations technical group ot
